HOLLAND, District Judge.
The bill filed in this case is for. a discovery alone, and the facts are identical with those alleged in the bill in Brown, Receiver, v. McDonald and Sparks, 133 Fed. 897, 67 C. C. A. 59, 68 L. R. A. 462, decided by the Circuit Court of Appeals of this District. The suit is by the same receiver. The reasons given for the decision in the above mentioned case are broad enough to cover the point raised here. For the reasons therein stated, the demurrer is overruled, and counsel is requested to draw a decree in accordance with the prayer contained in the bill and present the same for ap-